  Case: 1:14-cv-01748 Document #: 2929 Filed: 12/05/18 Page 1 of 5 PageID #:76457



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

                               :
 IN RE: TESTOSTERONE           : Civil Action No. 1:14-cv-01748
 REPLACEMENT THERAPY           : MDL NO. 2545
 PRODUCTS LIABILITY LITIGATION :
                               : JUDGE MATTHEW F. KENNELLY
                               :

This document relates to: ALL ACTIONS

          MOTION TO EXPAND THE COMMON BENEFIT FEE COMMITTEE
            AND FOR THE APPOINTMENT OF STEPHANIE O’CONNOR
                 TO THE COMMON BENEFIT FEE COMMITTEE


         I, Stephanie O’Connor, respectfully submit this Motion to Expand the Common Benefit

Fee Committee and for my appointment to same. On November 21, 2018, this Court issued Case

Management Order (“CMO”) 141 (Dkt. No. 2923), appointing a Common Benefit Fee Committee

consisting of five members (“Fee Committee”). I submit this motion to expand the scope of the

Fee Committee to add me as a member as I believe that my participation will be of significant

value to the Fee Committee, and because it is my belief that my efforts, and those of my law firm,

have been significant throughout all aspects of this litigation.

         Moreover, it is my firm belief that that no one in leadership, or on the current Fee

Committee, would, or could, dispute the nature and quality of the work that I personally performed

in conjunction with others in my law firm, all of which contributed to the efficient progression of

this complex litigation up through the present. Indeed, because of this continuous and sustained

effort at all times of this case – from inception through trials – your undersigned (and her firm)

have rendered legal services in virtually all aspects of this mass tort litigation and at the highest

level.




                                                  1
 Case: 1:14-cv-01748 Document #: 2929 Filed: 12/05/18 Page 2 of 5 PageID #:76458



       A non-exhaustive list describing the contributions made by myself as one of three “Science

Co-chairs” appointed by Leadership in 2014, and that of my law firm, follows:


           •   I secured seven (7) of the PSC’s retained experts, three (3) of whom testified at one
               or more trials of this matter, and all of whom have issued expert reports in
               compliance with Fed. R. Civ. P. 26(2)(a).

           •    I was personally responsible for and oversaw the submission of more than twenty
               (20) expert reports, consisting variously of general opinion reports, rebuttal reports,
               supplemental general opinion reports and numerous case-specific causation reports
               that were served in the seven Bellwether cases as well as the CMO 87 Trial Groups
               1 and 2 cases.

           •   I prepared and appeared (as first chair) at the depositions of ten (10) experts retained
               by the Plaintiff Steering Committee (“PSC”) against the AbbVie defendants,
               including multiple depositions of the same experts deposed on different dates by
               different defendants (Lilly, Actavis) between 2017 and 2018.

           •   I conducted the depositions of two (2) defense experts designated by Lilly in 2017.

           •   I prepared for and conducted (as first chair), four (4) AbbVie corporate witness
               depositions, all of which took place in 2016. One of these witnesses, Mayra Ballina,
               was called as an adverse witness at trial (Rowley).

           •   I actively participated in four (4) trials of Plaintiffs selected for the initial
               Bellwether pool, against the AbbVie defendants, to wit: Konrad I, Mitchell I, Nolte,
               and Rowley. With the exception of Konrad I, which resulted in a mistrial, I
               variously conducted both direct and cross-examinations of lay and expert witnesses
               in the remaining three (3) trials. I also briefed and argued several motions in limine
               in Nolte.

           •   I also provided expert witness and other medical and scientific support remotely to
               attorneys trying other Bellwether cases, in particular Konrad II, a trial that I was
               supposed to attend but was unable to due to a serious orthopedic injury.

           •   I directly supervised support staff from my firm (and other law firms) in the
               identification and inclusion of critical medical and scientific literature for inclusion
               on the trial exhibit lists for the four (4) Bellwether cases identified above.

           •   I was responsible for tracking and updating the “Materials Considered” lists for
               each expert designated in the seven (7) Bellwether cases in compliance with Fed.
               R. Civ. P. 26(2)(a).



                                                  2
    Case: 1:14-cv-01748 Document #: 2929 Filed: 12/05/18 Page 3 of 5 PageID #:76459



               •   From the inception of this litigation, under my direct supervision, my law firm was
                   responsible for the creation, maintenance and updating of the library of medical and
                   scientific literature as well as defendant manufacturer documents (e.g., study
                   reports, safety documents, adverse event reports, etc.), regularly utilized by other
                   members of the PSC in their own work with experts and at trial.

               •   I was actively involved in the original Bellwether selection process (e.g., review of
                   extensive medical records, etc.) and in the subsequent waves of trial cases (CMO
                   75 and 87), along with others in my law firm.


           Notably, the nature and extent of the work performed by me and my law firm was

recognized by this Court in its recent Order to increase the Common Benefit Fee and Expense

Fund assessment from 10% to 19.5%, wherein the Court stated that part of its basis for increasing

the assessment was the “greater than expected amount of work being performed by expert

witnesses,” 1 As the Court further noted in its Order, “the PSC could not reasonably anticipate the

second, third, and fourth waves of bellwether cases that were worked up during 2018 and

scheduled for multiple overlapping trials.” 2 The vast majority of the work referenced in this

Court’s Order on both of these issues was almost exclusively conducted by me and my firm.

           It is also my belief that my inclusion on the Fee Committee, which presently consists of

one female attorney and four male attorneys, would foster further diversity among the Fee

Committee.

           To the extent the Court wishes to maintain an odd number of Fee Committee members in

order to alleviate any concern relating to ties in voting, I submit that attorney Seth Katz, whom I

believe to have contributed high-level work throughout the entire litigation, would be a valued




1
    See, CMO 138 at 9 (Dkt. No. 2894).
2
    Id.



                                                     3
    Case: 1:14-cv-01748 Document #: 2929 Filed: 12/05/18 Page 4 of 5 PageID #:76460



addition to the Fee Committee, or any other individual that this Court might deem appropriate, so

as to secure the odd number of participants. 3

         Special Master Ellis is aware of my instant application and has stated she is available to be

consulted regarding same, as she is familiar with my abilities having worked together not only on

this litigation but other litigations in the past as well. I have also advised lead counsel regarding

my intention to file the instant motion and application.

         For the foregoing reasons, I respectfully request that the Common Benefit Fee Committee

be expanded and my role on the Fee Committee be approved.



                                                                Respectfully submitted,

                                                                /s/ Stephanie O’Connor
                                                                Stephanie O’Connor
                                                                DOUGLAS & LONDON, P.C.
                                                                59 Maiden Lane, 6th Floor
                                                                New York, NY 10038
                                                                212-566-7500
                                                                212-566-7501 (fax)
                                                                soconnor@douglasandlondon.com




3
  To the extent the Court does not want to appoint a seventh member with me, the Fee Committee, even with an
even number could still fashion its own protocols such that if there were a tie in votes, Special Master Ellis could
serve as the tie breaking vote.

                                                           4
 Case: 1:14-cv-01748 Document #: 2929 Filed: 12/05/18 Page 5 of 5 PageID #:76461



                                     CERTIFICATE OF SERVICE

       I hereby certify that on December 5, 2018, I electronically transmitted the foregoing

document to the Clerk of the United States District Court using the CM/ECF system for filing and

service to all parties/counsel registered to received copies in this case.


 December 5, 2018.                         /s/Stephanie O’Connor




                                                  5
